DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B (Figs.4-5 and 7) and claims 1-8 and 10 read on the given species in the reply filed on 10/24/2022 is acknowledged. Claims 1-8 and 10 will be examined and claim 9 will be withdrawn.  However, claims 6 recites a feature “wherein a plurality of grooves are circularly disposed on a surface of the lid body” in line 1 and claim 8 recites feature “a plurality of protruding pieces are disposed around and extended outward from the lid body”, which is directed towards non-elected Species A (fig.1-3, 6). Accordingly, claim(s) 6 and 8 is/are additionally withdrawn from consideration. Claims 1-5, 7 and 10 will be examined.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 in line 2 recites “hallow” should be “hollow”
Claim 7 in line 1 recites “id body” should be “lid body”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US20190241295A1) and further in view of Portier (US20100044252A1).

Regarding claim 1, Chien teaches a lid capable of absorbing moisture comprising (fig.2 and 3 show valve 10 that is capable of absorbing moisture)
a lid body and a hollow cap (fig,.1 valve body 20 with filling chamber 23); 
wherein the lid body is able to fit over an opening of a container (fig.5 the valve 10 is used to fit over the opening 51 of packaging bag 50); and 
the hollow cap is arranged at a center of the lid body while an opening is formed on a top of the hollow cap (fig.1 the filling chamber 23 is arranged at the center of the body 20 with an opening providing access to the filling chamber 23) and a plate is movably placed over the opening (fig.1 filtering film 29), and the hollow cap is provided with at least one air hole on a bottom of the hollow cap and a moisture- absorbing member mounted in the hollow cap (fig. 1 shows the filling chamber 23 with multiple holes 24 at the bottom of the filling chamber 23 and fig.3 shows a desiccant 40 being placed in the filling chamber 23).Chien does not teach wherein the lid body is made of soft and elastic materials. 
Portier does teach wherein the lid body is made of soft and elastic materials (fig.1 the plug-lid 1 is made of soft and elastic materials such rubbers and silicones rubbers). “Mono-olefin elastomers such as, for example, polymers of isobutylene/isoprene, ethylene vinyl acetate (EVA), ethylene propylene (EPR), ethylene propylene diene (EPDM), acrylic ethylene esters (EMA/EEA), fluorinated polymers, diolefin rubbers, such as, for example, polybutadiene, copolymers of butadiene-styrene (SBR), rubbers based on condensation products such as, for example, polyester and polyurethane thermoplastic rubbers, silicones, styrenic rubbers, such as styrene butadiene styrene (SBS), styrene isoprene styrenes (SIS), styrene ethylene butadiene styrenes (SEBS) and other block copolymers, used alone or in a mixture, formulated or not, can also be used” (0094, Portier). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of valve disclosed by Chien by adding the teaching of materials of lid as disclosed by Portier in order to have elastic material in valve which can stretch and contract in a sufficiently elastic manner to effectuate the desired seal of the storage compartment.
Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Chien as modified in claim 1 further teaches wherein a seal ring is arranged at the circumference of the lid body so that the lid body is able to close the opening of the container tightly (fig.2 shows the sealing film 26 arranged at the circumference of the valve body which is capable of sealing the opening of the container tightly).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Chien as modified in claim 1 further teaches, wherein the lid body is made of material selected from the group consisting of silicone rubber and rubber (Portier in fig.1 shows lid 1 that is made from elastic material such as silicone rubber as stated in claim 1 above). 

Regarding claim 10, the references as applied to claim 1 above discloses all the limitations substantially claimed. Chien as modified in claim 1 further teaches wherein the hallow cap is integrally formed on the center of the lid body while an opening is formed on the top of the hallow cap and a plate is movably placed over the opening (fig.1 valve body 20 is integrally formed on the center of the lid body while the holes 24 are formed on the top and 29 is movably placed over the holes 24).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Murray (US20090120931A1).

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Chien as modified in claim 1 does teach wherein at least one sensing hole is disposed on the top of the hollow cap (Fig.1 the holes 24 are through holes and therefore the holes are on top of the valve as well as bottom). Chien as modified in claim 1 does not teach a moisture measurement unit is arranged over the at least one sensing hole for showing moisture saturation degree of the moisture- absorbing member.
Murray does teach a moisture measurement unit is arranged over the at least one sensing hole for showing moisture saturation degree of the moisture- absorbing member (Fig.1 shows an insert 136 that can be RFID label or tag and placed over layer 138 with multiple of holes that is capable of providing information such as moisture saturation as well environmental conditions as stated in paragraph 0043). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve disclosed by Chien by adding the teaching of RFID label as disclosed by Murray in order to track environmental conditions as well as track the packaging when the valve is used. “In addition, the signal from the RFID tag may be advantageously read through an outer layer of material, such as a packaging material, or under various environmental conditions” (0043, Murray)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Giannantonio (US20080200332A1).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Chien as modified in claim 1 does not teach wherein the moisture-absorbing member is a block formed by molding of porous powder blended with adhesives.
Giannantonio does teach wherein the moisture-absorbing member is a block formed by molding of porous powder blended with adhesives (fig.1 shows the getter system 11 that is made with powered 12 of porous material and since it has adhesive characteristics it container the bleeding of adhesive and paragraph 44 states the solution can be poured into any mold). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of desiccant disclosed by Chien by adding the teaching of porous material with adhesives as disclosed by Giannantonio in order to create low permeability to the gases that are being absorbed. “The getter system is comprised of a polymeric means 11, characterized by a low permeability to the gas to be sorbed, inside which powders 12 of a porous material are distributed. The means 11 may be formed of any polymeric material poorly permeable to the gaseous species to be sorbed. Preferably, this polymer shows adhesive characteristics, so that it may be fixed onto an internal wall of the final device without using additional adhesives.” (0022, Giannantonio)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 4 and further in view of Schwartz (US20070234636A1).

Regarding claim 5, the references as applied to claim 4 above discloses all the limitations substantially claimed. Chien as modified in claim 4 does not teach wherein the moisture-absorbing member can be heated to regenerate for recovery of moisture absorption capacity and reuse.
Schwartz does teach wherein the moisture-absorbing member can be heated to regenerate for recovery of moisture absorption capacity and reuse (fig.2 shows desiccant material 25 that can be heated and reused). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the desiccant material disclosed by Chien by adding the teaching of heating and reusing desiccant material as disclosed by Schwartz in order to reuse the desiccant as desired without the concern of replacing it. “At some point, perhaps dictated by the saturation color change of the desiccant, the user removes the desiccant container 20 from the fishing box and regenerates the desiccant material 25. Many desiccants can be regenerated by heating to drive off moisture for reuse (e.g., in a microwave oven).” (0021, Schwartz)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735